 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12

13
     TERRI STIVERS, ON BEHALF OF                     Case No. 1:19-cv-01155-DAD-EPG
14   HERSELF AND ALL OTHERS
     SIMILARLY SITUATED,                             ORDER DENYING CONFIDENTIALITY
15                                                   STIPULATION AND PROTECTIVE ORDER
                        Plaintiff,
16                                                   (ECF NO. 18.)
            v.
17
     MONARCH RECOVERY
18   MANAGEMENT, INC.

19                      Defendants.

20          On January 22, 2020, the parties filed a “Confidentiality Stipulation and Protective

21   Order.” (ECF No. 18.) The Court has reviewed the proposed protective order and finds that it

22   does not comply with Eastern District of California Local Rule 141.1(c), which requires that

23   every proposed protective order contain the following provisions: “(1) a description of the types

24   of information eligible for protection under the order, with the description provided in general

25   terms sufficient to reveal the nature of the information (e.g., customer list, formula for soda, diary

26   of a troubled child); (2) a showing of particularize need for protection as to each category of

27   information proposed to be covered by the order; and (3) a showing as to why the need for

28   protection should be addressed by a court order, as opposed to a private agreement between or
                                                       1
 1   among the parties.”

 2            Accordingly, the parties “Confidentiality Stipulation and Protective Order” (ECF No. 18.)

 3   is DENIED without prejudice to the parties’ ability to file a corrected stipulation and protective

 4   order.

 5
     IT IS SO ORDERED.
 6

 7      Dated:      January 24, 2020                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
